Title: To George Washington from Brigadier General Samuel Holden Parsons, 16 July 1777
From: Parsons, Samuel Holden
To: Washington, George



Dear General
Peeks Kill [N.Y.] July 16th 1777

I am informed General Prescott who was made Prisoner last Week, is order’d to Windham; I think it my Duty to express my Fears respecting that Matter, I am perfectly acquainted with the People there & am fully persuaded tis in his Power to effect his Escape at any Time he pleases, unless a Guard is sent there under the Care of a vigilant Officer to Secure him. The Credulity of Friends to their Country is such that they are easily persuaded to believe any Thing; & the disaffected are fully possesd of Means to carry him safely to Long Island without Discovery: As I apprehend tis of great Importance to secure this Prisoner I tho’t it my Duty to suggest my Fears On the Subject to your Excellency’s Consideration. I am yr Excellency’s Obedt hl. Servt

Saml H. Parsons

